                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ARMANI MASUD JOHNSON,                      :   CIVIL NO. 1:18-CV-2359
                                           :
             Petitioner                    :   (Chief Judge Conner)
                                           :
      v.                                   :
                                           :
SUPERINTENDENT THOMAS                      :
MCGINLEY, PA STATE ATTORNEY                :
GENERAL,                                   :
                                           :
             Respondents                   :

                                       ORDER

      AND NOW, this 14th day of August, 2019, upon consideration of petitioner’s

request (Doc. 16) for reconsideration of the court order dismissing the instant action

for failure to submit the filing fee, or appropriate application to proceed in forma

pauperis, and it appearing that petitioner has submitted the requisite filing fee (see

Doc. 18), it is hereby ORDERED that:

      1.     The petition (Doc. 16) for reconsideration is GRANTED.

      2.     The Clerk of Court is directed to MARK the court’s January 24, 2019
             order (Doc. 7) vacated.

      3.     The Clerk of Court is further directed to REOPEN this action.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
